Order entered June 12, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-00135-CR
                                         No. 05-14-00136-CR

                             RICHARD EARL DRIVER, JR., Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 199th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 199-80014-2013

                                              ORDER
        The Court REINSTATES the appeals.
        On May 9, 2014, we denied appellant’s second motion to extend time to file his brief and
ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires to
pursue the appeals; (2) appellant is indigent; (3) counsel’s explanation for the delay in filing
appellant’s brief is her workload and a death in her family; and (4) counsel will file appellant’s
brief by June 19, 2014.
        We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE